DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
There is no need for a rejection of Claims 19 and 20 under 35 U.S.C. 101. Although Claims 19 and 20 are drawn towards “A computer program product for an electronic communication device comprising a computer readable storage medium" which could include a non-statutory digital signal, the specification clearly states that propagating signals are excluded. [paragraph 0085, A computer readable storage medium, as used herein, may be non-transitory, and thus is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire]  

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,728,753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 10, and 19, although the closest prior art of record (such as Dai et al., (US 9800367 B1), Adinarayan et al., (US 20170091823 A1), Malkin et al., (US 20030009394 A1)) teaches A computer-implemented method for electronic communication, comprising: determining a classification for a plurality of mobile electronic devices as registered or unregistered; determining a current location for each of the plurality of mobile electronic devices; determining a registered mobile electronic device from the plurality of mobile electronic devices; determining a distance to the registered mobile electronic device from a transmitter; determining a sector corresponding to the registered mobile electronic device based on angle range and distance from the transmitter to the registered mobile electronic device.
However, none of the prior art, alone or in combination teaches determining if the sector is a safe sector; and in response to determining the sector is a safe sector: exchanging safe sector information with one or more neighboring transmitters; and transmitting data to the registered mobile electronic device with directed communication using directional constructive interference from the one or more neighboring transmitters in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497